IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00313-CV

                          IN RE LAURAH E. HAWKINS


                                 Original Proceeding


                           MEMORANDUM OPINION

       The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d). The stay

ordered by this Court on October 5, 2017 is lifted.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis concurs with a note)*
Petition Denied
Opinion delivered and filed 1-3-18
[OT06]

        * “(I concur on the basis of Rule 215.2, Texas Rules of Civil Procedure. TEX. R.
CIV. P. 215.2.)”